NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                      Thursday, May 15, 2014

      Mr. Darryll Duane Taylor                     Hon. Mark Skurka
      #1569309                                     District Attorney
      Lynaugh Unit                                 901 Leopard St., Room 205
      1098 S. Hwy 2037                             Corpus Christi, TX 78401
      Ft. Stockton, TX 79735

      Re:       Cause No. 13-14-00160-CR
      Tr.Ct.No. 08-CR-2126-A
      Style:    Darryll Duane Taylor v. The State of Texas

      Dear Attorneys:

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           28th District Court
           Hon. Patsy Perez, Nueces County District Clerk
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region